                 Case 1:20-cv-02697-VEC Document 12
                                                 11 Filed 09/09/20
                                                          09/08/20 Page 1 of 1


MEMO ENDORSED
                      Abdul Hassan Law Group, PLLC
USDC SDNY
DOCUMENT
                                 215-28 Hillside Avenue
ELECTRONICALLY FILED         Queens Village, New York, 11427
DOC #:                                    ~~~~~
DATE FILED: 9/9/2020
       Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
       Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
       Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                               September 8, 2020


       Via ECF

       Hon. Valerie E. Caproni, USDJ
       United States District Court, SDNY
       40 Foley Square, Courtroom 443
       New York, NY 10007
       Tel: 212-805-6350

                      Re: Hughes v. Love Conquers All Inc. et al
                          Case #: 20-CV-02697 (VEC)(KNF)
                          Motion for Extension of Time

       Dear Judge Caproni:

               My firm represents plaintiff in the above-referenced action and I respectfully write to
       request a 45-day extension of the September 8, 2020 deadline for Plaintiff to request an entry of
       default. This request is being made because some additional time is needed to confer in light of
       the restrictions created by the Covid-19 virus situation – the additional time will also give
       Defendants some more time to respond if they choose to.

              We thank the Court in advance for its time and consideration.
                                                             Application DENIED. This case is DISMISSED
       Respectfully Submitted,
                                                             for failure to prosecute pursuant to Federal Rule
       Abdul Hassan Law Group, PLLC                          of Civil Procedure 41(b).
                                                             SO ORDERED.
       _/s/ Abdul Hassan____________
       By: Abdul K. Hassan, Esq. (AH6510)
       Counsel for Plaintiff Kevin Hughes

                                                             HON. VALERIE CAPRONI
                                                             UNITED STATES DISTRICT JUDGE
                                                                                                           9/9/2020

                                                       1
